      Case 1:16-cv-06524-GBD-SDA Document 436 Filed 04/07/21 Page 1 of 1




April 7, 2021


By ECF
Hon. George B. Daniels
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

Re:    Cates v. Trustees of Columbia University, No. 1:16-cv-6524-GBD-SDA

Judge Daniels:

The parties write jointly to report that on April 6, 2021 they reached an agreement to settle the
above matter on a class-wide basis. Considering this development, the parties respectfully
request that the Court enter an order staying all proceedings in the case for 45 days, until May
24, 2021, to allow the parties sufficient time to prepare and file the proposed settlement
agreement, certification, and preliminary approval papers, as required under Rule 23.

Respectfully submitted,

 SCHLICHTER, BOGARD & DENTON LLP                   MAYER BROWN LLP

 /s/ Heather Lea                                   /s/ Brian D. Netter (with permission)
 Heather Lea (admitted pro hac vice)               Brian D. Netter (admitted pro hac vice)
 100 South Fourth Street, Suite 1200               1999 K Street Northwest
 St. Louis, Missouri 63102                         Washington, DC 20006
 Telephone: (314) 621-6115                         Telephone: (202) 263-3000
 Facsimile: (314) 621-5934                         Facsimile: (202) 263-3300
 hlea@uselaws.com                                  bnetter@mayerbrown.com
